DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mannherz (EP 3404786) (cited in IDS).

    PNG
    media_image1.png
    575
    833
    media_image1.png
    Greyscale

Regarding claim 1, Mannherz teaches a laser processing device (laser cutting device 3) for processing shielded conductors, the laser processing device (laser cutting device 3) comprising: 
a processing chamber (fastening housing 15) configured to process an end portion of a shielded conductor (shielded cable 1) disposed therein using laser radiation (laser beam 5), the processing chamber having a housing (fastening housing 15) defining an opening (first housing opening 15a), wherein, in a processing position (cutting space 10) of the laser processing device, the end portion of the shielded conductor is inserted along an insertion axis into the opening and extends into the processing chamber (see fig.4A, shield cable 1 is capable to be inserted into the first housing opening 15a); and 
a gripping device (surrounding mirror wall 9 and holding device 18) configured to fix the shielded conductor in the opening in the processing position of the laser processing device (See fig.4A, the surrounding mirror wall is capable to fix the shield cable 1 in the laser cutting device 3); 
wherein, in the processing position (cutting space 10) of the laser processing device, the gripping device (surrounding mirror wall 9 and holding device 18) is positioned at the housing without contact therebetween (See fig.4A), and 
wherein the gripping device (surrounding mirror wall 9 and holding device 18) includes a first projection portion (first projection portion; see the annotation of fig.4A) which extends at least partially into the opening along the insertion axis in the processing position of the laser processing device (See fig.4A).

Regarding claim 2, Mannherz teaches the gripping device (surrounding mirror wall 9 and holding device 18) is configured to prevent laser radiation from escaping from the laser processing device in the processing position of the laser processing device (See fig.4A, surrounding mirror wall 9 is capable to the prevent a laser beam from escaping from the cutting space.).

Regarding claim 3, Mannherz teaches in the processing position of the laser processing device (surrounding mirror wall 9 and holding device 18), the gripping device (surrounding mirror wall 9 and holding device 18) completely covers the opening in a direction along the insertion axis (See fig.4A, surrounding mirror wall 9 is capable to completely covers the opening by adjusting the adjusting screws.).

Regarding claim 5, Mannherz teaches the first projection portion (first projection portion) has a radially symmetric basic shape with respect to the insertion axis (See fig.5D, the first portion has a radially symmertric basic shape).

    PNG
    media_image2.png
    314
    393
    media_image2.png
    Greyscale

Regarding claim 6, Mannherz teaches the gripping device (surrounding mirror wall 9 and holding device 18) has a second projection portion (second projection portion; see the annotation fig.4A) surrounding the first projection portion (first projection portion).

Regarding claim 7, Mannherz teaches the housing (fastening housing 15) has a receiving groove (receiving groove; see the annotation of fig.4A) which surrounds the opening and which, in the processing position of the laser processing device, is configured to receive at least a portion of the gripping device (see fig.4A, receiving groove is capable to receive at least a portion of the surrounding mirror wall 9).

Regarding claim 8, Mannherz teaches the gripping device (surrounding mirror wall 9 and holding device 18) has a second projection portion (second projection portion; see the annotation fig.4A) surrounding the first projection portion (first projection portion), and wherein, in the processing position of the laser processing device, the second projection portion is at least partially  (second projection portion) received in the receiving groove (receiving groove) (see fig.4A).

Regarding claim 9, Mannherz teaches the gripping device (surrounding mirror wall 9 and holding device 18) includes at least two sections that are configured to be placed against each other to assume a gripping position in which the gripping device grips the shielded conductor (see fig.4a, surrounding mirror wall 9 and holding device 18 are placed against each other to grip the conductor.).

Regarding claim 10, Mannherz teaches a method for operating the laser processing device according to claim 1, the method comprising: bringing the laser processing device into the processing position by positioning the gripping device at the housing without contact therebetween [Examiner’s note: As discussed in claim 1 and the disclosure of figure 4A, laser cutting device 3 is brought and set up to the processing position to processing the workpiece.]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mannherz in view of Raj (US 2017/0152968).
Regarding claim 4, Mannherz teaches in the processing position of the laser processing device, a sealing gap remaining between the housing  (fastening housing 15) and the gripping device (surrounding mirror wall 9) (See fig.4A, a gap between the housing 15 and the surrounding mirror wall 9.)
Mannherz does not explicitly teach a sealing gap remaining between the housing and the gripping device forms a labyrinth seal for the laser radiation.
However, Raj teaches a processing device including a sealing gap (snap seals 312, 314) remaining between a housing (housing; see the annotation of fig.3) and a movable structure (substrate support 120) forms a labyrinth seal for the laser radiation.

    PNG
    media_image3.png
    563
    399
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the sealing gap between the housing and the gripping device with the sealing gap forms a labyrinth seal as taught by Raj, in order to tighter seal clearances, reduce leakage excluding particle contamination and moisture, so that prolonging the life cycle of the components ([para.[0044] of Raj)

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRIS Q LIU/Examiner, Art Unit 3761